REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is response to applicant’s amendment filed on April 25, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, and 9.  
Claims 1-3, 5, 7, 9, 11 and 21 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed of a diffractive optical element and method that is configured to receive two-dimensional pattern beams and generate multi-order diffractive beams wherein the two-dimensional pattern beams are emitted from a structured light projection module, which includes a light source comprising a plurality of sub-light sources arranged in two-dimensional array, and project the multi-order diffractive beams to form a speckle pattern on a projection surface, the speckle pattern comprising a plurality of duplicated spot patterns wherein each of the plurality of duplicated spot patterns comprises diffractive speckles at a same diffraction order that centers of the duplicated spot patterns are respectively placed at positions of diffractive speckles of the diffractive optical element, the speckles in each of the plurality of duplicated spot patters are irregular arranged and when the duplicated spot patters do not overlap with each other and the duplicated spot patters satisfies formula explicitly set forth in claims 1 and 9, such that the speckle pattern has a uniform speckle density, as explicitly set forth in claims 1 and 9.  In a different embodiment, the instant application discloses diffractive optical element configured to receive two-dimensional pattern beams and generate multi-order diffractive beams such that the speckles in each of the plurality of duplicated spot patterns are irregularly arranged and when the duplicated spot patterns overlap with each other and the duplicated spot patterns satisfy the following formula explicitly set forth in claim 5 such that speckle pattern has a uniform speckle density as explicitly set forth in claim 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872